Title: To George Washington from Capel & Osgood Hanbury, 25 October 1769
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London Octor 25th 1769

We have the pleasure to advise the receipt of thy favor of 25th July and note the contents—We remark thy observation respecting the Balance of thy Account being £7.10.0, and that had

thee thought of our Debit against ⟨thee⟩ at the time thee was disposing of thy Tobacco, thee should have order’d one Hhd on board the Hanbury in discharge of it, this we should have been oblig’d to thee for, but if thee will please to refer to thy Accot Current thee will perceive the Balance is seven Shillings and ten Pence instead of £7.10.0.
Inclos’d is a Letter for our friend J.P. Custis directed to thy care, and in future we shall be careful to transmit all our Letters to him in the same manner. Having already inform’d thee of the death of our C. Hanbury, we have only now to ⟨ob⟩serve that the business of the House is continued under the same firm, and that we rely upon a continuance of thy kind friendship and assistance to our Interest, assuring thee our utmost endeavors shall be exerted to merit it.
Capt. Esten again goes in our Ship Hanbury and we hope will meet with a quick dispatch, as his arriving to an early Market will in all probability afford us an Opportunity of returning pleasing Accot Sales—We flatter ourselves thy assistance will greatly contribute towards obtaining this desireable event The prices of Tobacco at this time are from 3¼ to 3¾ ⅌ lb. for Exportation; & from 10¼ to 11d. for Home Consumption, except the very fine sort which will produce something more—We shall at all times be glad to hear of thy welfare and remain with great regard Thy assured Friends

Capel & Osgood Hanbury

